Exhibit 99.1 For More Information Contact: John H. Howland President & Chief Operating Officer Stephen V. Ciancarelli Senior Vice President & Chief Financial Officer (203) 782-1100 Southern Connecticut Bancorp, Inc. Reports Second Quarter Results NEW HAVEN, Connecticut (July 30, 2009) – Southern Connecticut Bancorp, Inc. (AMEX:SSE) (the “Company”), the holding company for The Bank of Southern Connecticut and SCB Capital, Inc., announced second quarter results of operations.For the six months ended June 30, 2009, the Company sustained a net loss of ($2,564,897) or basic and diluted loss per share of ($0.95) versus income of $409,671 or basic and diluted income per share of $0.14 for the six months ended June 30, 2008. The Company had a net loss for the quarter ended June 30, 2009 of ($257,221) or basic and diluted loss per share of ($0.10), compared to net income of $73,281 or basic and diluted income per share of $0.03 and $0.02, respectively, for the second quarter of 2008. Asset, loan and deposit growth was strong for the first six months of 2009. The Company’s total assets were $137.2 million at June 30, 2009, an increase of $22.3 million or 19.4% from December 31, 2008.The increase in the Company’s balance sheet was due primarily to deposit growth. Net loans receivable increased 5.4% to $94.1 million from $89.2 million, and total deposits increased 25.6% to $118.0 million from $94.0 million as of June 30, 2009 and December 31, 2008, respectively. “In the face of these challenging economic times,” said John H. Howland, President and Chief Operating Officer of the Company, “Southern Connecticut Bancorp, Inc. was able to increase substantially its loans and deposits in the first half of 2009.” The Company’s operating loss for the six months ended June 30, 2009 was largely attributable to a provision for loan losses of $2,081,000 for the six months ended June 30, 2009. Of this amount, $1,935,000 was related to impaired loans identified in the loan portfolio of The Bank of Southern Connecticut that have been impacted by prevailing economic conditions. In addition, the general component of the reserve increased by $146,000 due to an increase in the reserve factors and growth in the loan portfolio. During the first half of 2009, management of The Bank of Southern Connecticut aggressively reviewed the loan portfolio and established substantial reserves to address problems arising in the loan portfolio from the weakened economy while at the same time continuing to apply more stringent underwriting standards imposed by management over the past 18 months. “Management acts in the Company’s best long-term interest,” continued Mr. Howland.“Management’s focus on shoring up the balance sheet has created losses in the current earnings, but better positions the Company for the future.” With interest rates at historically low levels, substantially all of the securities in the Company’s investment portfolio were called or matured during 2008 and 2009.The Company has maintained a large position in short term investments to avoid a negative impact should interest rates rise. “Consistent with our objective of maximizing long-term value for our shareholders,” said Stephen V. Ciancarelli, Chief Financial Officer, “Southern Connecticut Bancorp and The Bank of Southern Connecticut have maintained a very short duration in their investment portfolio.As a commercial bank with a large portfolio of floating rate loans and approximately 22% of its assets in short-term investments, the Company’s net interest income will benefit from a rise in interest rates while minimizing the risk of a reduction in principal value of its available-for-sale portfolio of investments.” The Company continues to be well-capitalized.As of June 30, 2009, the Company had $16.0 million in Shareholders’ Equity.The following table summarizes the Company and the Bank’s capital ratios as well as regulatory requirements as of June 30, 2009: For Capital (dollars in thousands) Actual Adequacy Purposes Amount Ratio Amount Ratio The Company: Total Capital to Risk Weighted Assets 13.36% 8.00% Tier 1 Capital to Risk Weighted Assets 12.10% 4.00% Tier 1 (Leverage) Capital to Average Assets 12.44% 4.00% For Capital Actual Adequacy Purposes Amount Ratio Amount Ratio The Bank: Total Capital to Risk Weighted Assets 12.28% 8.00% Tier 1 Capital to Risk Weighted Assets 11.02% 4.00% Tier 1 (Leverage) Capital to Average Assets 11.34% 4.00% About Southern Connecticut Bancorp, Inc. Southern Connecticut Bancorp, Inc. is a commercial bank holding company dedicated to serving the banking needs of businesses located in the greater New Haven area.Southern Connecticut Bancorp owns 100% of The Bank of Southern Connecticut headquartered in New Haven Connecticut.The Bank of Southern Connecticut is a provider of commercial banking services to a client base of small to midsized companies with annual sales typically ranging from $1,000,000 to $30,000,000.The Bank’s services include a wide range of deposit, loan and other basic commercial banking products along with a variety of consumer banking products.The Bank currently operates four branches, two in New Haven, Connecticut, one in Branford, Connecticut and one in North Haven, Connecticut. Southern Connecticut
